Citation Nr: 1028461	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-18 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the dorsal lumbar spine 
(hereinafter, "lumbar spine disorder").

3.  Entitlement to service connection for hypertension, to 
include as secondary to PTSD.

4.  Entitlement to service connection for a right shoulder 
disorder.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to September 
1971.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions promulgated by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, and Montgomery, Alabama.

The Montgomery RO currently has jurisdiction over the Veteran's 
VA claims folder.

The Veteran and his spouse provided testimony at a hearing before 
the undersigned in April 2010.  A transcript of this hearing has 
been associated with the Veteran's VA claims folder.

For the reasons addressed in the REMAND portion of the decision 
below, the Board finds that further development is required with 
respect to the Veteran's lumbar spine, hypertension, and right 
shoulder claims.  Accordingly, these claims are REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.




FINDINGS OF FACT

1.  All reasonable notification and development necessary for the 
equitable disposition of the issues adjudicated by this decision 
have been completed.

2.  The Veteran's service-connected PTSD is not manifested by 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); inability 
to establish and maintain effective relationships.

3.  The preponderance of the competent medical and other evidence 
of record is against a finding that the Veteran's tinnitus was 
incurred in or otherwise the result of active service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent 
for the Veteran's service-connected PTSD are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 4.130, Diagnostic Code 9411 
(2009).

2.  Tinnitus was not incurred in or aggravated by the Veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

Initially, the Board notes that the Veteran's appeal regarding 
his PTSD is from a disagreement with the initial rating assigned 
after the establishment of service connection.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) and 
the United States Court of Appeals for Veterans Claims (Court) 
have held that once service connection is granted the claim is 
substantiated, additional notice is not required, and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

With respect to the other appellate claims, the Board notes that 
the Veteran was sent VCAA-compliant notification via letters 
dated in July 2004, July 2005, and March 2006.  The Board notes 
that all of these letters were received prior to the RO's most 
recent adjudication of the appellate claims by an August 2009 
Supplemental Statement of the Case (SSOC).  This development 
"cures" the timing problem associated with inadequate notice or 
the lack of notice prior to the initial adjudication.  Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his current 
appellate claim, what information and evidence he must submit, 
what information and evidence will be obtained by VA, and the 
need for the Veteran to advise VA of or to submit any evidence in 
his possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, supra.  
Moreover, the March 2006 letter included information regarding 
disability rating(s) and effective date(s) as mandated by the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.   The amendments, among other 
things, removed the notice provision requiring VA to request the 
Veteran to provide any evidence in the Veteran's possession that 
pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In view of the foregoing, the Board finds that the Veteran was 
notified and aware of the evidence needed to substantiate his 
claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.

The Board also notes that the Veteran has actively participated 
in the processing of his case, and the statements submitted in 
support of his claims have indicated familiarity with the 
requirements for the benefits sought on appeal.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (Mayfield I), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (VA can demonstrate 
that a notice defect is not prejudicial if it can be demonstrated 
... that any defect in notice was cured by actual knowledge on the 
part of the appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it.); see 
also Overton v. Nicholson, 20 Vet. App. 427 (2006).

In addition, the Board finds that the duty to assist a claimant 
in the development of his or her case has been satisfied 
regarding the PTSD and tinnitus claims.  The Veteran's service 
treatment records are on file, as are various post-service 
medical records.  A complete Social Security Administration (SSA) 
record on compact disc (CD) has been obtained from SSA and 
associated with the claims file, as have paper copies of these 
records.  Further, the Veteran has had the opportunity to present 
evidence and argument in support of his claims, to include at the 
April 2010 Board hearing.  Nothing indicates the Veteran has 
identified the existence of any relevant evidence that has not 
been obtained or requested.  Moreover, he was accorded VA medical 
examinations regarding his PTSD in December 2006 and February 
2009, which included findings as to the symptomatology which are 
consistent with the treatment records and relevant rating 
criteria.  He was also accorded a VA medical examination with 
respect to his tinnitus claim in December 2006 which included an 
opinion as to the etiology thereof.  As this opinion was based 
upon both a medical evaluation of the Veteran, and an accurate 
understanding of his medical history based upon review of his VA 
claims folder, the Board finds it is supported by an adequate 
foundation.  No competent medical evidence is of record which 
specifically refutes the December 2006 VA examiner's opinion as 
to the etiology of the Veteran's tinnitus.  The Board also notes 
that no inaccuracies or prejudice have been demonstrated in 
regard to these examinations, and the Veteran has not indicated 
his PTSD has increased in severity since the last examination.  
Accordingly, the Board finds that these examinations are adequate 
for resolution of this case.  Consequently, the Board finds that 
the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

I.  PTSD

Legal criteria

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy considerations 
are:  interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; resolving 
any reasonable doubt regarding the degree of disability in favor 
of the claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations applies, assigning the higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability 
is a factual determination and generally the Board's primary 
focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the 
rule from Francisco does not apply where the appellant has 
expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on the 
facts found - a practice known as "staged" ratings.

With regard to the Veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992).  Diagnostic Code 9411 provides that PTSD is 
evaluated under the general rating formula used to rate 
psychiatric disabilities other than eating disorders.  38 C.F.R. 
§ 4.130.

When a mental condition has been formally diagnosed, but symptoms 
are not severe enough either to interfere with occupational and 
social functioning or to require continuous medication, a 
noncompensable (zero percent) evaluation is warranted.  

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to perform 
occupational tasks only during periods of significant stress, or; 
symptoms controlled by continuous medication warrants a 10 
percent evaluation. 

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease in 
work efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and conversation 
normal), due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, mild memory loss (such as forgetting names, 
directions, recent events). 

A 50 percent rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintain effective work 
and social relationships. 

A 70 percent rating is warranted where there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.

The level of occupational and social impairment due to a 
psychiatric disorder is the primary consideration in determining 
the severity of a psychiatric disorder for VA purposes and not 
all the symptoms listed in the rating criteria must be present in 
order for a rating to be warranted.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002) (finding that symptoms contained in 
rating schedule criteria are "not intended to constitute an 
exhaustive list, but rather are to serve as examples of the type 
and degree of the symptoms, or their effects, that would justify 
a particular rating.").

In addition, when evaluating a mental disorder, the rating agency 
shall consider the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  Id.  
However, when evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation on the basis of 
social impairment.  38 C.F.R. § 4.126(b).

Analysis

In this case, the Board finds that the Veteran's service-
connected PTSD is not manifested by deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.

The December 2006 VA examination found that the Veteran's thought 
process and content were unremarkable, his mood good, and his 
affect appropriate.  In regard to his judgment, it was noted that 
he understood the outcome of behavior.  He had no history of 
suicide attempts or suicidal thoughts, and no 
obsessive/ritualistic behavior.  His speech was found to be 
spontaneous, rapid, coherent.  Although anger management issues 
were noted, he had no history of violence/assaultiveness, 
episodes of violence, and his impulse control was found to be 
fair.  His orientation was found to be intact to person, time, 
and place.  Further, he was found to be able to maintain minimum 
personal hygiene.  Moreover, he had no problems with activities 
of daily living, nor inappropriate behavior.  

Similarly, the February 2009 VA examination found the Veteran's 
thought process and content to be unremarkable, and that he 
understood outcome of behavior in regard to judgment.  His speech 
was also found to be unremarkable.  He had no suicidal thoughts, 
history of suicide attempts, nor obsessive/ritualistic behavior.  
His impulse control was found to be good, and he had had no 
episodes of violence.  His orientation was found to be intact to 
person, time, and place.  He was again found to be able to 
maintain minimum personal hygiene.  He was found to have slight 
problems with driving, but no problem regarding any other 
activities of daily living.  The February 2009 VA examination 
also found that the Veteran's PTSD signs and symptoms did not 
result in deficiencies in the areas of judgment, thinking, family 
relations, work, mood or school.

The Board acknowledges that the Veteran's PTSD has resulted in 
symptoms of chronic sleep impairment, to include nightmares.  
However, as detailed above, such symptomatology is associated 
with the criteria for a 30 percent rating.  As such, it does not 
provide a basis for a rating in excess of 50 percent.

The Board also acknowledges that the Veteran's PTSD has resulted 
in occupational and social impairment.  However, all compensable 
evaluations under the schedular criteria include such impairment.  
Therefore, the issue is whether the level of the Veteran's 
occupational and social impairment is of such severity as to 
warrant a rating in excess of 50 percent.

In this case, the record reflects that the Veteran's primary 
occupation was sales, and that he is currently retired.  The 
Board also acknowledges that he reported at the December 2006 VA 
examination that this was due to the fact he would become 
verbally abusive to supervisors and was quite judgmental of them 
as well.  At the subsequent February 2009 VA examination he 
reported that he retired due to age or duration of work, as well 
as the medical/physical problems of blood pressure and stress at 
work.  Further, the VA examinations and treatment records note 
problems of social isolation.

Despite the foregoing, the Board notes that the February 2009 VA 
examination further found that there was not total occupational 
and social impairment due to PTSD signs and symptoms.  The 
examination also noted that the Veteran reported that he "worked 
alone" most of the time as a sale representative, but that this 
was not consistent with the fact he had to interact with 
customers.  In addition, it was noted that he was unable to keep 
up with work once computers were in the workplace.  The record 
further reflects he has been married to his current spouse for 
many years, and reported at the most recent examination that he 
had a "pretty good" relationship with his children.

Also of particular importance in evaluating the Veteran's level 
of occupational and social impairment are the global assessment 
of functioning (GAF) scores he has been assigned, because such 
designations are based on a scale reflecting the "psychological, 
social, and occupational functioning in a hypothetical continuum 
of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).

In this case, a July 2004 private therapist's statement noted, in 
part, that the Veteran's current GAF was between 40 and 50, 
although it had previously been between 30 and 40.  Similarly, 
treatment records dated in May 2005, as well as the December 2006 
VA examination, assigned a GAF score of 50.  

The Board acknowledges that, as noted in February and April 2007 
statements from the private therapist, that GAF scores ranging 
from 31 to 40 reflect some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as work or 
school, family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable to 
work; child frequently beats up other children, is defiant at 
home, and is failing at school).  See also Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington, DC, American Psychiatric Association, 1994 (DSM-IV) 
(which has been adopted by the VA in 38 C.F.R. §§ 4.125, 4.130).  
However, such impairment is not demonstrated on the competent 
medical examinations, to include the December 2006 and February 
2009 VA examinations as detailed above.  The therapist also 
indicated in the July 2004 statement that the 30 to 40 range 
reflected old scores, and that the current scores were between 40 
and 50, which is consistent with the May 2005 VA treatment 
records and the December 2006 VA examination.  Scores ranging 
from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job).  The Board finds that such 
occupational and social impairment is consistent with the 
Veteran's current 50 percent rating.

The Board also observes that the February 2009 VA examination 
assigned a GAF of 65.  GAF scores ranging between 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  The February 2009 VA 
examination further found that there was not total occupational 
and social impairment due to PTSD signs and symptoms, and, as 
already stated, they did not result in deficiencies in the areas 
of judgment, thinking, family relations, work, mood or school.  
Moreover, a March 2009 VA medical examination concluded that, 
based on his service-connected and nonservice-connected 
disabilities, it was likely that the Veteran would be able to 
engage in a sedentary or light duty occupation.

The Board further notes that the Veteran is in receipt of 
disability benefits from the SSA.  However, a determination by 
SSA is not binding upon VA.  See, e.g., Collier v. Derwinski, 1 
Vet. App. 413, 417 (1991).  Moreover, even if it were, the 
disability determination sheet reflects that the award of 
benefits was due to a primary diagnosis of nonservice-connected 
left shoulder disability, with "mild" PTSD listed only as a 
secondary diagnosis.  In other words, the SSA disability benefits 
were due to a combination of the service-connected PTSD and a 
nonservice-connected left shoulder disorder, with the primary 
impairment being from the nonservice-connected disability.  As 
such, it does not support a finding that the PTSD results in 
occupational impairment to the extent necessary for a rating in 
excess of 50 percent.

In view of the foregoing, the Board finds that the Veteran does 
not meet or nearly approximate the criteria for a rating in 
excess of 50 percent under Diagnostic Code 9411.


Other considerations

The Board has considered whether staged ratings under Fenderson, 
supra, are appropriate for the Veteran's service-connected PTSD.  
However, the symptomatology of this disability appears to have 
been stable throughout the appeal period; i.e., there were no 
distinctive period(s) where he met or nearly approximated the 
criteria for a higher rating.  Therefore, a staged rating for 
this disability is not warranted.  

In exceptional cases where the schedular ratings are found to be 
inadequate, an extraschedular disability rating commensurate with 
the average earning capacity impairment due exclusively to the 
service-connected disability or disabilities may be approved 
provided the case presents such an exceptional or unusual 
disability picture with related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The Court has held that the question of an extraschedular rating 
is a component of a Veteran's claim for an increased rating.  See 
Bagwell v. Brown, 9 Vet. App. 157 (1996).  However, under Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a 
determination as to an extraschedular evaluation in the first 
instance.  See also VAOPGCPREC 6-96.  The record in this case 
does not reflect the RO has ever adjudicated the matter of the 
Veteran's entitlement to an extraschedular rating regarding his 
PTSD.  Moreover, the Veteran has never raised the matter of his 
entitlement to an extraschedular rating.  The Board therefore is 
without authority to consider the matter of extraschedular 
ratings.  Although the record does not show entitlement to 
extraschedular benefits at this point, the Board notes that the 
Veteran is free to raise this as a separate issue with the RO if 
he so desires.

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a claim of entitlement to a total 
rating based upon individual unemployability (TDIU) is part of an 
increased rating claim when such claim is raised by the record. 
 The Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU will 
be considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  

In this case, the Board notes that entitlement to a TDIU was 
explicitly denied by a June 2009 rating decision, and the Veteran 
did not appeal.  As such, it does not appear that the Board has 
jurisdiction to address this issue.  See 38 C.F.R. §§ 20.200, 
20.302.  Moreover, the Board specifically evaluated the Veteran's 
level of occupational impairment due to his PTSD in evaluating 
whether an increased schedular rating was warranted for that 
disability, and concluded that it was adequately reflected by the 
current 50 percent evaluation.  The Board also reiterates that 
the February 2009 VA examination found that there was not total 
occupational and social impairment due to PTSD signs and 
symptoms.  As such, the record does not support a finding of TDIU 
due to the service-connected PTSD.

II.  Tinnitus

Legal criteria

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Analysis

The Board acknowledges that there is competent medical evidence 
that the Veteran currently has tinnitus, to include the December 
2006 VA audio examination.  Further, the Veteran has contended 
that this disability is due to in-service noise exposure that 
occurred during combat.  The record confirms the Veteran engaged 
in combat as exemplified, in part, by the fact he was awarded the 
Combat Infantryman Badge.  Moreover, service connection was 
established for his PTSD based upon such combat stressors.

The provisions of 38 U.S.C.A. § 1154(b) provides that in the case 
of any Veteran who engaged in combat with the enemy in active 
military service during a period of war, the Secretary shall 
accept as sufficient proof of service connection of any disease 
or injury alleged to have been incurred or aggravated by such 
service, satisfactory lay or other evidence of service incurrence 
or aggravation if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that there 
is no official record of such incurrence or aggravation.  
Service-connection of such injury or disease may be rebutted by 
clear and convincing evidence to the contrary.  The reasons for 
granting or denying service-connection in each case shall be 
recorded in full.

In accord with 38 U.S.C.A. § 1154(b), the Veteran's in-service 
noise exposure is conceded.  Nevertheless, the Board must still 
find that preponderance of the competent medical and other 
evidence of record is against a finding that the Veteran's 
tinnitus was incurred in or otherwise the result of active 
service.

The provisions of 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be made 
that a particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to the 
current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-
23 (1996).  Section 1154(b) does not establish service connection 
for a combat Veteran; it aids them by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see 
also Kessel v. West, 13 Vet. App. 9, 17- 19 (1999).

Here, the Veteran's service treatment records contain no findings 
indicative of tinnitus while on active duty.  For example, his 
ears were clinically evaluated as normal on his August 1971 
expiration of term of service (ETS) examination.  Similarly, no 
abnormalities of the ears were found on a February 1972 VA 
general medical examination.  Moreover, the first competent 
medical findings of tinnitus were made many years after the 
Veteran's separation from service.

The Court has indicated that the normal medical findings at the 
time of separation from service, as well as the absence of any 
medical records of a diagnosis or treatment for many years after 
service is probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it 
found that Veteran failed to account for the lengthy time period 
after service for which there was no clinical documentation of 
low back condition); see also Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (A prolonged period without medical 
complaint can be considered, along with other factors concerning 
a claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a disease 
was incurred in service which resulted in any chronic or 
persistent disability.).

The Board also notes that the only competent medical opinion to 
address the etiology of the Veteran's tinnitus is that of the 
December 2006 VA audio examiner.  In pertinent part, the examiner 
noted that the Veteran's enlistment and ETS examinations both 
indicated hearing was within normal limits for all frequencies 
tested, and that the Veteran first noted tinnitus "a few years 
after Vietnam" insidious in onset.  Based on the foregoing, the 
examiner found that the Veteran's tinnitus was less likely as not 
due to noise exposure in the military.

In summary, despite the Veteran's acknowledged in-service noise 
exposure, his tinnitus was first noted years after service, and 
the only competent medical opinion to address the etiology 
thereof found that it was not related to service based upon this 
delay in development as well as normal in-service findings as to 
his hearing.  The Board has already found that the December 2006 
VA examiner's opinion is based on an adequate foundation, and is 
adequate for resolution of this case.  Therefore, the Board 
concludes that the preponderance of the evidence is against this 
claim.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for application 
in the instant case.  See generally Gilbert, supra; see also 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, 
the benefit sought on appeal must be denied.


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD 
is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

In this case, the Board finds that further development is 
required to comply with the duty to assist regarding the 
Veteran's lumbar spine, hypertension, and right shoulder claims.  

With respect to the lumbar spine claim, the Board notes that the 
Veteran was accorded VA medical examinations that evaluated the 
symptomatology of this disability in December 2006 and March 
2009.  However, at his April 2010 hearing the Veteran criticized 
the adequacy of the most recent examination, and that it did not 
accurately reflect the current severity thereof.  See Transcript 
p. 6.  Therefore, the Board finds that a new examination is 
necessary for a full and fair resolution of this claim.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the 
medical evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, ordering a 
medical examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.).  

Regarding the hypertension claim, the Board notes that 
hypertension means persistently high arterial blood pressure, and 
by some authorities, the threshold for high blood pressure is a 
reading of 140/90.  See Dorland's Illustrated Medical Dictionary 
at 889 (30th ed. 2003).  For VA purposes, hypertension means that 
the diastolic pressure is predominantly 90 or greater, and 
isolated systolic hypertension means that the systolic pressure 
is predominantly 160 or greater with a diastolic pressure of less 
than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  As such, 
specific medical testing is required to confirm the presence of 
hypertension, and it is not the type of condition which is 
subject to lay observation without this testing.

In this case, there was no indication of hypertension while on 
active duty nor for years thereafter.  For example, the Veteran's 
blood pressure was noted as 136/80 (systolic/diastolic) on his 
November 1968 enlistment examination, 120/60 on his August 1971 
ETS examination, and 118/74 on the February 1972 VA general 
medical examination.  Therefore, it does not appear that the 
Veteran's hypertension was directly related to service, nor does 
he contend otherwise.  Rather, his contention is that his 
hypertension is secondary to his service-connected PTSD.

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Establishing service connection 
on a secondary basis requires evidence sufficient to show 
(1) that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a Veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. Davis 
v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  

The Board is cognizant of the holding of Waters v. Shinseki, No. 
2009-7071 Fed. Cir. April 6, 2010) in which the Federal Circuit 
held in the context of a claimant contending secondary service 
connection that the Veteran's own conclusory generalized 
statement that his service-connected schizophrenia caused his 
present medical problems of diabetes mellitus and hypertension 
was not enough to entitle him to a medical examination.  However, 
the Veteran's contention of secondary service connection in the 
instant case is not a conclusory statement.  In fact, the Veteran 
indicated at his April 2010 hearing that his private doctor 
informed him that it developed due to the stress he experienced 
as a result of his PTSD, and his wife provided supporting 
testimony to that effect.  See Transcript pp. 9-11.  
Consequently, the Board finds that an examination is necessary to 
address whether his hypertension is secondary to his service-
connected PTSD.  See Colvin, supra; see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Finally, the Veteran contends that his current right shoulder 
disorder is due to an in-service injury that occurred when he 
fell out of a helicopter landing on his right shoulder while 
engaged in combat.  The Board acknowledges that there is no 
indication of any such injury in the Veteran's service treatment 
records.  However, pursuant to 38 U.S.C.A. § 1154(b), such an 
injury is deemed to have occurred.  More importantly, the 
circumstances described by the Veteran are consistent with 
service personnel records dated in May 1971 detailing the basis 
for his award of a Bronze Star Medal with "V" device.  It is 
also consistent with the fact that he was awarded a Parachutist 
Badge.

The Board observes that the March 2009 VA examination noted the 
Veteran's account of his purported in-service right shoulder 
injury, and diagnosed degenerative joint disease thereof.  
However, no competent medical opinion was promulgated as to 
whether the current disability was causally related to his 
account of this injury.  The Board finds that such clarification 
is necessary for a full and fair adjudication of this claim.  See 
Colvin, supra.

Since the Board has determined that new examinations are 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required to 
report for such examinations.  The provisions of 38 C.F.R. § 
3.655 addresses the consequences of a Veteran's failure to attend 
scheduled medical examinations.  That regulation at (a) provides 
that, when entitlement to a benefit cannot be established or 
confirmed without a current VA examination and a claimant, 
without "good cause," fails to report for such examination, 
action shall be taken.  At (b) it is provided that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim shall 
be rated based on the evidence of record.  However, when the 
examination is scheduled in conjunction with any other original 
claim, a reopened claim for a benefit which was previously 
disallowed, or a claim for increase, the claim shall be denied.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and 
addresses of all medical care providers who 
have treated the Veteran for his lumbar 
spine disorder, hypertension, and right 
shoulder disorder since March 2009.  After 
securing any necessary release, the AMC/RO 
should obtain those records not on file.

2.  After obtaining any additional records 
to the extent possible, the Veteran should 
be afforded an orthopedic examination 
regarding his lumbar spine and right 
shoulder claims.  The claims folder should 
be made available to the examiner for 
review before the examination; the examiner 
must indicate that the claims folder was 
reviewed.

With respect to the current severity of the 
service-connected lumbar spine disorder, it 
is imperative that the examiner record 
range of motion measurements and comment on 
the functional limitations caused by pain 
and any other associated symptoms, to 
include the frequency and severity of 
flare-ups of these symptoms, and the effect 
of pain on range of motion.

In regard to the right shoulder disorder, 
the examiner must express an opinion as to 
whether it is at least as likely as not (50 
percent or greater likelihood) that the 
current disability was incurred in or 
otherwise the result of active service.  
The examiner should be apprised of the fact 
that the Veteran's account of a right 
shoulder injury as a result of falling from 
a helicopter while engaged in combat has 
been accepted as true.

A complete rationale for any opinion 
expressed should be provided.  If the 
examiner cannot provide the requested 
opinion without resorting to speculation, 
he or she should expressly indicate this 
and provide a supporting rationale as to 
why an opinion cannot be made without 
resorting to speculation.  

3.  The Veteran should also be afforded a 
medical examination to address the etiology 
of his hypertension.  The claims folder 
should be made available to the examiner 
for review before the examination; the 
examiner must indicate that the claims 
folder was reviewed.

Following evaluation of the Veteran, the 
examiner must express an opinion as to 
whether it whether it is at least as likely 
as not (50 percent or greater likelihood) 
that the hypertension was incurred in or 
otherwise the result of active service.

If it is determined that the Veteran's 
hypertension is not directly related to 
active service, an opinion must be 
expressed as to whether it is at least as 
likely as not that it was caused or 
aggravated by his service- connected PTSD.  
By aggravation the Board means a permanent 
increase in the severity of the underlying 
disability beyond its natural progression.  
If it is determined that the hypertension 
was aggravated by the service-connected 
PTSD, the examiner should identify the 
level of disability caused by the service-
connected disability(ies), to the extent 
possible.

A complete rationale for any opinion 
expressed should be provided.  If the 
examiner cannot provide the requested 
opinion without resorting to speculation, 
he or she should expressly indicate this 
and provide a supporting rationale as to 
why an opinion cannot be made without 
resorting to speculation.  

4.  Thereafter, the AMC/RO should review 
the claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the AMC/RO 
should review the examination reports to 
ensure that they are responsive to and in 
compliance with the directives of this 
remand and if not, the AMC/RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issues on appeal in 
light of any additional evidence added to 
the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative should 
be furnished a SSOC, which addresses all of the evidence obtained 
after the issuance of the last SSOC in August 2009, and provides 
an opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
D. M. Ames
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


